Title: Thomas Jefferson to Thomas Ritchie, 8 March 1816
From: Jefferson, Thomas
To: Ritchie, Thomas


          
            Dear Sir
             Monticello Mar. 8. 16.
          
          About 18. months ago (Sep. 1814) I proposed to you a work on political economy by mr Tracy of Paris, for translation & publication, the original MS. being in my hands unpublished. you could not undertake it till the then ensuing spring, and I thought I ought not to wait so long. after trusting to Duane, and being continually put off, he at length informed me he had got it translated, but had not the means of publishing it. I then desired he would return me the original. he sent me that & the translation and drew on me for the cost of the latter (60.D) which, altho’ without any sort of obligation, I shall pay him. I found the translation wretched, and have set in to correct it myself. I have labored on it a month for 3, 4. or 5 hours a day, and am half thro’. another month of such drudgery will finish it. it is unquestionably the ablest work ever written on the subject and brings the whole into the compass of 400. 8vo pages, of such at a    type as of the Boston edn of Stewart’s philosophy of the mind. for perspicuity, precision, and demonstrative logic, we have had nothing to equal it, and we have in it the benefits of the advancement of the science since Smith’s and even Say’s works. nothing is so much wanting in this country as the diffusion of this science, and I cannot but believe that when brought into the compass of a single 8vo it will be generally bought and read. it’s publication will do honour to any press. will you undertake it? I gladly sacrifice the price paid for the translation, & the drudgery of amending it, which I would not have undertaken for ten times the sum. the groundwork forbids it to be an unexceptionable translation in point of style, but it will be faithful, & tolerable in style. if you will undertake it, I will send you the first half by return of mail, and the rest as it is ready. pray do it, and let me hear from you as soon as possible. I salute you with friendship and esteem respect
          Th: Jefferson
        